Justice MARQUEZ,
dissenting.
134 I respectfully dissent. In my view, the majority essentially adds "deferred judgment" to section 24-72-8308(8)(c)-language that not only does not appear in that provision, but in fact, was affirmatively removed by the legislature by amendment in 1996. Ch. 280, see. 18, § 24-72-8308, 1996 Colo. Sess. Laws 1578, 1587.
4 35 In its opinion, the majority effectively imports into the Title 24 sealing statute a nonexistent cross-reference to the definition of "conviction" in section 16-22-102(8). The majority implies that, in 2002, when the General Assembly amended the cross-reference in the sealing statute to refer to the Colorado Sex Offender Registration Act's definition of "unlawful sexual behavior" in section 16-22-102(9), it inadvertently failed to add a cross-reference to the definition of "conviction" in section 16-22-1028) as well. Maj. op. 1117-19. Rather than attribute such an omission to legislative oversight, I would not interpret the existing term "conviction" to include "deferred judgment," but instead would leave it to the legislature to broaden the exception in section 24-72-308(8)(c) to include deferred judgments or to formally incorporate the definition of "conviction" in section 16-22-102(8), which expressly includes deferred judgments. As M.T.'s counsel conceded at oral argument, the legislature has the authority to do so if it wishes, and may thereby bar the sealing of records of successfully completed and dismissed deferred judgments involving unlawful sexual behavior.1 But in the absence of such express legislative intent to include deferred judgments in section 24-72-308(8)(c), I believe this court oversteps its bounds by adding words to that provision. See Montez v. People, 2012 CO 6, ¶ 19, 269 P.3d 1228("In respecting the legislature's phrasing, we do not add words to a statute that simply are not there."). I find the majority's effort to do so particularly troubling here, where it acknowledges that the legislature previously removed "deferred judgment" from this provision of the sealing statute. Maj. op. 1% 15-16. I also find it troubling given that the defense bar presumably has advised criminal defendants regarding deferred judgment and sentencing arrangements in reliance on the plain language of the sealing statute, which, since 2002, has contained no cross-reference to a broader definition of "conviction."
136 Our case law acknowledges that the meaning of "conviction" may be interpreted differently depending upon the statute in which it is used and the issue in the particular case. Hafelfinger v. Dist. Court, 674 P.2d 375, 376 (Colo.1984). Where the General Assembly wishes to include deferred judgments with convictions, it does so expressly, either by listing deferred judgments in addition to convictions,2 or by defining "convic*1227tion" in a particular context specifically to include deferred judgments.3
T 37 As originally enacted, the exception to the sealing statute at issue here specifically included deferred judgments in addition to convictions: "[this section shall not apply to records pertaining to any sexual assault offense ... where ... arrangements have been made for deferred judgment, deferred prosecution, or deferred sentencing or where the defendant has been convicted of the offense." Ch. 168, see. 7, § 24-72-308, 1992 Colo. Sess. Laws 1108, 1106.
T38 As the majority acknowledges, this provision was amended in 1996 to delete the reference to deferred judgments. Maj. op. 16. The provision now refers to "records pertaining to a conviction of an offense for which the factual basis involved unlawful sexual behavior," and includes a cross-reference for the definition of "unlawful sexual behavior," but does not define "conviction."
T 39 In the absence of a broader definition of "conviction" in section 24-72-3808, our case law and Colorado's general criminal statutory scheme indicate that a defendant who has successfully completed the terms of a deferred sentence is no longer "convicted" because the defendant's guilty plea giving rise to the conviction is withdrawn, vitiating the court's earlier acceptance of that plea. See Hafelfinger, 674 P.2d at 377 n. 3; see also § 18-1.3-102(2), C.R.S. (2011) ("Upon full compliance with such conditions [of the deferred judgment and sentence] by the defendant, the plea of guilty previously entered shall be withdrawn and the charge upon which the judgment and sentence of the court was deferred shall be dismissed with prejudice.").
40 The majority does not disagree with this notion, but instead, simply stretches the word "conviction" in section 24-72-808(8)(c) to encompass the very words ("deferred judgment") that the General Assembly previously removed from that provision. The majority concludes that it must do so because any other construction would render section 24-72-808(8)(c) meaningless. I respectfully disagree.
141 In my view, section 24-72-308(8)(c) could be construed to apply to a defendant who is convicted at trial, but whose convietion is reversed on appeal or in postconviction proceedings. In such a seenario, even if the case is later "completely dismissed" or the defendant is ultimately "acquitted" on retrial, a judgment of conviction has entered, and records pertaining to such a conviction could not be sealed under 24-72-8308(8)(c). Without opining on the wisdom of such legislation, such a construction gives meaning to the exception in section 24-72-808(8)(c) without adding words to the statute or importing a cross-reference that does not exist.
142 I agree with the majority that we must avoid statutory interpretations that render words or phrases meaningless. Maj. op. 1 14. However, if the term "conviction" *1228in section 24-72-308@8)(c), standing alone, necessarily encompasses a "deferred judgment," the majority's logic renders superfluous the General Assembly's separate reference to "deferred judgment" in the original version of the statute-a conclusion I am unwilling to reach.4 In my view, the General Assembly's original inclusion of "deferred judgment" cannot be construed as meaningless, nor can its decision to remove that separate reference from subsection (8)(c) be deemed inconsequential.
48 In short, I would neither impute the failure to add a cross-reference to section 16-22-102(8) to legislative oversight, nor fix the legislature's perceived mistakes from the bench. Thus, in view of the legislature's previous deletion of "deferred judgment" from the sealing statute, and in the absence of express legislative intent to broaden the definition of "conviction" in that provision, I would not effectively import a cross-reference to accomplish that result. Because I do not believe that we are compelled to do so in order to avoid rendering the exception in (8)(c) meaningless, I respectfully dissent.

. I note that the sealing of criminal records is not automatic under section 24-72-308, even where a case has been "completely dismissed" or a defendant was acquitted. The court still must balance the harm to the petitioner's privacy and thie dangers of unwarranted adverse consequences to the petitioner against the public interest in retaining the records. § 24-72-308(1)(c), C.R.S. (2011); R.J.Z. v. People, 104 P.3d 278, 280 (Colo.App.2004).


. See, eg., § 16-11.8-102(2), CR.S. (2011) (defining "domestic violence offender" as a person who "has been convicted of, pled guilty to, or *1227received a deferred judgment and sentence for any domestic violence offense") (emphasis added); § 18-4-409(4.5), C.R.S. (2011) (revoking driver's license where a person "is comvicted of, pleads guilty or nolo contendere to, receives a deferred judgment or sentence for, or is adjudicated a juvenile delinquent" for a violation of this section) (emphasis added).


. For example, the legislature defines "conviction" for purposes of Title 42 differently under different circumstances. Section 42-1-102(19) generally defines a "conviction" to include, among other things, a "plea of guilty or nolo contendere" or a "verdict of guilty," but not deferred judgments. §§ 42-1-102(19)(a), (b), C.R.S. (2011). However, for a holder of a commercial driver's license, or the operator of a commercial motor vehicle, the legislature has defined "conviction" more broadly to include a "deferred - sentence." - § 42-1-102(19)(e)(IV). Other examples exist. See, eg., § 12-35-129(1)(b), C.R.S. (2011) (defining "conviction" for purposes of disciplinary actions against dentists and dental hygienists to "include [] the entry of a plea of guilty or nolo contendere or a deferred sentence") (emphasis added); § 16-22-102(3), C.R.S. (2011) (defining "convicted" or "conviction" for purposes of the Colorado Sex Offender Registration Act as "having received a verdict of guilty by a judge or jury, having pleaded guilty or nolo contendere, having received a disposition as a juvenile, having been adjudicated a juvenile delinquent, or having received a deferred judgment and sentence or a deferred adjudication") (emphasis added); § 18-3-414.5(1)(b), C.R.S. (2011) (defining "convicted" for purposes of sexually violent predator risk assessment to include "having received a verdict of guilty by a judge or jury, having pleaded guilty or nolo con-tendere, or having received a deferred judgment and sentence") {(emphasis added).


. Moreover, under the majority's logic, if the term "conviction" must be construed to include "deferred judgment," then it would appear that, contrary to the majority's assertion, mo records pertaining to any successfully completed and dismissed deferred judgment would be eligible for sealing (regardless of whether the offense pertained to unlawful sexual behavior), as the statute by its terms does not contemplate the sealing of any convictions. Maj. op. 1910-12.